Title: To Benjamin Franklin from Uriah Forrest, 10 April 1784
From: Forrest, Uriah
To: Franklin, Benjamin



Sir
London 10. April 1784.

The enclosed came to my hands this day and as it appears to have met with rough treatment on it’s Passage I have done myself the Honor to put it under Cover.
Shou’d there be any thing at this place which your Excellency can Charge me with that will be usefull to yourself or Our Country It will afford me real pleasure Being with all possible Respect Yr. Excellency’s Most Obedt. & Very hble St.

Uriah Forrest

 
Addressed: His Excellency B. Franklin Esquire / Ministre Plena. of the United States / Passy / near / Paris.—
Notation: Uriah Toncet 10 April 1784—
